Title: To George Washington from Battaile Muse, 17 March 1789
From: Muse, Battaile
To: Washington, George



Honorable Sir,
March 17th 1789

I have Seen Mr Scott and Proposed To Him To have the Line Established between you as You desired—Mr Scott desires that you will Bring Suit agt Him in Fauquier court To may Court—He Sayes that the court may Grant and order To apoint Colo. Peyton Colo. Powell—Capn Turner Capn Moffitt County Surveyer—Mr Morze [Mauzey] Deputy C. Surveyer To fix the Corner and Establish the Line[.] Mr Scott Sayes it would then be Binding on Each, if you will advise me on this matter I will act accordingly. The Lott that Joins Scotts I wish To Put under Lease on a Better rent than at Present if I can. Therefore the Sooner Scotts disput is Ended I Suppose the Better. I wish To have the Land in a State To Lease before the 1st day of August otherwise no Improvements will be Made but the Tenament geting Worse—that Land is not Likely To raise in Value I Suppose a Lease for 21 years might be given To Encorage a Tenant To Come on it. £6 ⅌ 100 acres & the Tenant To Pay the Land Tax is in my a opinion a Sufficient rent if it Can be Procured, the People Moveing To Back Country Ocations Lands To rent and Sell Very Lo in Fauquier County[.] I Set out in a Day or Two To Fauquier County—what money I may receive I will Draw for in Alexandria at my return about the 6th of April.

about the Last week in april or the 1st of May I Shall Lay out Belvoir Lands To Put them under Leases agreeable To advice[.] I wish Mr Lear Could be Furnished with the Courses of the Line between you & Colo. Fairfax so that I may have the Line when on the Business. I am Sir your Most Obedient Humble Servant

Battaile Muse

